Citation Nr: 1737336	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for onychomycosis, to include as secondary to service connected lymphedema of the lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from September 1982 to December 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board previously considered this appeal in October 2013, and remanded the case for a Travel Board hearing.  In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Thereafter, the case returned to the Board for further appellate review.  In September 2015, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and a VA medical opinion.  The action specified in the September 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed onychomycosis of the lower extremities as a result of his chronic lymphedema.  

At a February 2009 VA examination, the Veteran claimed that he has had fungal infection of his lower extremities and his toes bilaterally since 1982 during his active service.  The examiner diagnosed chronic onychomycosis of the bilateral feet.  However, the examiner opined that this was "not caused by or resulted or aggravated by his chronic lower extremity edema," because there was no documentation of fungal infections of his feet shown in service treatment records.  Because the examiner relied solely on the absence of any documentation in the Veteran's service treatment records, the February 2009 VA examination was inadequate and the Board remanded the issue for a new VA medical opinion.

In March 2016, the Veteran was afforded a new VA examination.  At that time, the Veteran claimed he was not seeking service connection for onychomycosis, but rather an abnormal growth of the nails that occurs because of the swelling in his legs.  The VA examiner concluded that it is less likely than not the Veteran's onychomycosis is caused by the Veteran's service connected lymphedema.  The examiner explained:

The veteran's toenails are consistent with the appearance of a fungal infection although the veteran states it is not fungal because he was put on medications and it didn't work.  I did not find any medical notes that showed he was tested or treated for a fungal infection.  There is a condition called yellow nail syndrome that occurs with lymphedema, however, as noted in the reference below: "Unlike the nails in similar, related disorders, the nails of individuals with yellow nail syndrome generally remain clear (translucent) and smooth as opposed to not transparent (opaque) and rough."  His are not. They are rough, discolored, and flaking.  This is consistent with a fungal infection.  In addition the condition is quite rare and associated with respiratory disorders which the veteran does not have.  I did not find any other medical information related to lymphedema causing a nail disorder.

However, while the examiner comprehensively addressed whether the Veteran's onychomycosis was caused by his service connected lymphedema, he failed to address whether the Veteran's lymphedema aggravated his fungal infection, as requested by the Board in its September 2015 Remand instructions.  An adequate medical opinion regarding secondary service connection must address causation and aggravation separately.  See El Amin v. Shinseki, 26 Vet.App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  

Accordingly, the case must remanded for an addendum medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his onychomycosis.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's onychomycosis had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

